Citation Nr: 1703819	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  10-32 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine.

2. Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from May 1982 to August 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the Board at a November 2011 hearing conducted at the RO.  A transcript of the hearing is of record.

This case was previously before the Board in November 2013, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran testified at a hearing before the Board in November 2011 which addressed his low back disability.  The Veterans Law Judge (VLJ) who conducted the November 2011 hearing is no longer employed at the Board.  The Veteran was so informed and offered an opportunity for another Board hearing.  See 38 C.F.R. § 20.717 (2016).  In August 2016, the Board received the Veteran's request that he be afforded another hearing via videoconference.  To date, this hearing has not been provided.  In light of the Veteran's request, this matter should be remanded to schedule the appellant for a videoconference hearing.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304(a) (2016).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a videoconference hearing per his request.  Appropriate notification should be given to the appellant and his representative, if any, and such notification should be documented and associated with the claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

